Citation Nr: 1610407	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for aortic aneurysm (claimed as arterial aneurysm), to include as secondary to service-connected coronary artery disease.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel











INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972, with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

(The issues of entitlement to service connection for diabetes mellitus, type II and peripheral neuropathy of the lower extremities are the subject of a separate decision.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2014 rating decision denied service connection for aortic aneurysm (claimed as arterial aneurysm), to include as secondary to service-connected coronary artery disease.  The Veteran filed a notice of disagreement (NOD) in July 2014.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the issue to the agency of original jurisdiction for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC addressing the issue of entitlement to service connection for aortic aneurysm (claimed as arterial aneurysm), to include as secondary to service-connected coronary artery disease.  Include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 
_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




